         Case 3:19-cv-00785-AHG Document 18 Filed 07/16/20 PageID.916 Page 1 of 17



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   BEATRIZ B.,                                           Case No.: 3:19-cv-00785-AHG
12                                        Plaintiff,       ORDER RESOLVING JOINT
     v.                                                    MOTION FOR JUDICIAL REVIEW
13
14   ANDREW M. SAUL, Commissioner of                       [ECF No. 17]
     Social Security,1
15
                                       Defendant.
16
17
             Plaintiff Beatriz B. (“Plaintiff”) filed this action on April 29, 2019, seeking review
18
     of the Commissioner of Social Security’s (“Commissioner”) denial of her application for
19
     social security disability and supplemental security income benefits. ECF No. 1. The
20
     parties consented to proceed before a Magistrate Judge on May 7, 2019. ECF No. 5.
21
     Pursuant to the Court’s Order, the parties filed a Joint Motion for Judicial Review on
22
     December 9, 2019, stating their positions on the disputed issues in the case. ECF No. 17.
23
     The Court has taken the Joint Motion under submission without oral argument.
24
25
26   1
      Andrew Saul became the Commissioner of Social Security on June 17, 2019. Although
27   Plaintiff originally brought this action against Former Acting Commissioner Nancy
     Berryhill, this case may properly proceed against Andrew Saul pursuant to 42 U.S.C. §
28   405(g).

                                                       1
                                                                                   3:19-cv-00785-AHG
      Case 3:19-cv-00785-AHG Document 18 Filed 07/16/20 PageID.917 Page 2 of 17



 1         For the reasons set forth below, the Court GRANTS the Joint Motion, REVERSES
 2   the Commissioner’s denial of benefits to Plaintiff, and REMANDS for payment of
 3   benefits.
 4   I.    BACKGROUND
 5         Plaintiff was born in 1957. Administrative Record (“AR”) at 66. Her past relevant
 6   work experience is as a grocery store clerk. AR 43.
 7         On August 11, 2015, Plaintiff filed an application for Social Security Disability
 8   Insurance, alleging a disability onset date of August 4, 2015. AR 16. The Commissioner
 9   denied Plaintiff’s claim on September 22, 2015, and denied Plaintiff’s request for
10   reconsideration of the denial on June 2, 2016. AR 16. Plaintiff requested a hearing before
11   an Administrative Law Judge (“ALJ”), which was held on April 10, 2018. AR 16. Plaintiff
12   was represented by counsel at the hearing, and provided testimony. AR 34–35. A
13   vocational expert also testified. AR 35.
14         On June 14, 2018, the ALJ issued a decision denying Plaintiff’s request for benefits,
15   finding that Plaintiff had not been under a disability within the meaning of the Social
16   Security Act from August 4, 2015, through the date of his decision. AR 16, 27. Plaintiff
17   requested review of the ALJ’s decision by the Appeals Council. AR 1–7. When the
18   Appeals Council denied Plaintiff’s request for review, the ALJ’s decision became the final
19   decision of the Commissioner. See Sam v. Astrue, 550 F.3d 808, 810 (9th Cir. 2008).
20   II.   STANDARD OF REVIEW
21         Pursuant to 42 U.S.C. § 405(g), this Court has authority to review the
22   Commissioner’s decision to deny benefits. The Commissioner’s decision will be disturbed
23   only if it is not supported by substantial evidence or if it is based upon the application of
24   improper legal standards. Berry v. Astrue, 622 F.3d 1228, 1231 (9th Cir. 2010).
25         Substantial evidence means “‘such relevant evidence as a reasonable mind might
26   accept as adequate to support a conclusion.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1154
27   (2019) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “‘Where
28   evidence is susceptible to more than one rational interpretation,’ the ALJ’s decision should

                                                   2
                                                                                  3:19-cv-00785-AHG
      Case 3:19-cv-00785-AHG Document 18 Filed 07/16/20 PageID.918 Page 3 of 17



 1   be upheld.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (quoting Burch v. Barnhart,
 2   400 F.3d 676. 679 (9th Cir. 2005)). However, the Court “must consider the entire record
 3   as a whole, weighing both the evidence that supports and the evidence that detracts from
 4   the Commissioner’s conclusion, and may not affirm simply by isolating a specific quantum
 5   of supporting evidence.” Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (internal
 6   quotation marks omitted)). The Court will “review only the reasons provided by the ALJ
 7   in the disability determination and may not affirm the ALJ on a ground upon which he did
 8   not rely.” Id.; see also SEC v. Chenery Corp., 318 U.S. 80, 87 (1943) (“The grounds upon
 9   which an administrative order must be judged are those upon which the record discloses
10   that its action was based.”).
11 III.    THE EVALUATION OF DISABILITY
12         Persons are “disabled” for purposes of receiving Social Security benefits if they are
13   unable “to engage in any substantial gainful activity by reason of any medically
14   determinable physical or mental impairment which can be expected to result in death or
15   which has lasted or can be expected to last for a continuous period of not less than twelve
16   months.” Garcia v. Comm’r of Soc. Sec., 768 F.3d 925, 930 (9th Cir. 2014) (quoting 42
17   U.S.C. § 423(d)(1)(A)).
18         A. The Five-Step Evaluation Process
19         The ALJ follows a five-step sequential evaluation process in assessing whether a
20   claimant is disabled. 20 C.F.R. § 416.920; Tackett v. Apfel, 180 F.3d 1094, 1098–99 (9th
21   Cir. 1999). In the first step, the Commissioner must determine whether the claimant is
22   currently engaged in substantial gainful activity; if so, the claimant is not disabled and the
23   claim is denied. Lounsburry v. Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006).
24         If the claimant is not currently engaged in substantial gainful activity, the second
25   step requires the ALJ to determine whether the claimant has a “severe” impairment or
26   combination of impairments significantly limiting her ability to do basic work activities; if
27   not, a finding of nondisability is made and the claim is denied. Id. If the claimant has a
28   “severe” impairment or combination of impairments, the third step requires the ALJ to

                                                   3
                                                                                   3:19-cv-00785-AHG
         Case 3:19-cv-00785-AHG Document 18 Filed 07/16/20 PageID.919 Page 4 of 17



 1   determine whether the impairment or combination of impairments meets or equals an
 2   impairment in the Listing of Impairments (“Listing”) set forth at 20 C.F.R. § 404, subpart
 3   P, appendix 1; if so, disability is conclusively presumed and benefits are awarded.
 4   Lounsberry, 468 F.3d at 1114.
 5           If the claimant’s impairment or combination of impairments does not meet or equal
 6   an impairment in the Listing, the fourth step requires the ALJ to determine whether the
 7   claimant has sufficient residual functional capacity (“RFC”) to perform her past work. Id.
 8   An RFC is “an assessment of an individual’s ability to do sustained work-related physical
 9   and mental activities in a work setting on a regular and continuing basis.” Soc. Sec. Ruling
10   (“SSR”)2 96-9p, 1996 WL 374184, at *1 (1996). It reflects the most a claimant can do
11   despite her limitations. See Smolen v. Chater, 80 F.3d 1273, 1291 (9th Cir. 1996). An RFC
12   must include an individual’s functional limitations or restrictions as a result of all of her
13   impairments – even those that are not severe (see 20 C.F.R. § 404.1545(a)(1)–(2), (e)) –
14   and must assess her “work-related abilities on a function-by-function basis.” SSR 96-9p,
15   1996 WL 374184, at *1; see also Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685,
16   690 (9th Cir. 2009) (“an RFC that fails to take into account a claimant’s limitations is
17   defective”). An ALJ errs when he provides an incomplete RFC ignoring “significant and
18   probative evidence.” Hill v. Astrue, 698 F.3d 1153, 1161–62 (9th Cir. 2012) (further noting
19   that the error is not harmless when an ALJ fails to discuss significant and probative
20   evidence favorable to a claimant’s position because when the RFC is incomplete, the
21   hypothetical question presented to the vocational expert is incomplete and, therefore, the
22   ALJ’s reliance on the vocational expert’s answers is improper)).
23
24
25
26   2
       “SSRs do not have the force of law. However, because they represent the Commissioner’s
27   interpretation of the agency’s regulations, we give them some deference. We will not defer
     to SSRs if they are inconsistent with the statute or regulations.” Holohan v. Massanari, 246
28   F.3d 1195, 1202 n.1 (9th Cir. 2001) (citations omitted).

                                                   4
                                                                                  3:19-cv-00785-AHG
      Case 3:19-cv-00785-AHG Document 18 Filed 07/16/20 PageID.920 Page 5 of 17



 1         An RFC assessment is ultimately an administrative finding reserved to the ALJ. 20
 2   C.F.R. § 404.1527(d)(2). However, an RFC determination must be based on all of the
 3   relevant evidence, including the diagnoses, treatment, observations, and opinions of
 4   medical sources, such as treating and examining physicians. 20 C.F.R. § 404.1545. A court
 5   must uphold an ALJ’s RFC assessment when the ALJ has applied the proper legal standard
 6   and substantial evidence in the record as a whole supports the decision. See Bayliss v.
 7   Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005). If the ALJ determines a claimant has
 8   sufficient RFC to perform past relevant work, the claimant is not disabled and the claim is
 9   denied. Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992). The claimant has the
10   burden of proving that she is unable to perform past relevant work. Id. If the claimant meets
11   this burden, a prima facie case of disability is established. Id.
12         The ALJ then bears the burden of establishing that the claimant is not disabled
13   because there is other work existing in “significant numbers” in the national or regional
14   economy the claimant can do, taking into account the claimant’s RFC, age, education, and
15   work experience. 20 C.F.R. § 404.1560(c)(1), (c)(2); see also 20 C.F.R. § 404.1520(g)(1).
16   The ALJ usually meets this burden either (1) by the testimony of a vocational expert who
17   assesses the employment potential of a hypothetical individual with all of the claimant’s
18   physical and mental limitations that are supported by the record, or (2) by reference to the
19   Medical-Vocational Guidelines at 20 C.F.R. part 404, subpart P, appendix 2. Lounsburry,
20   468 F.3d at 1114–15; Hill, 698 F.3d at 1162. The determination of this issue comprises the
21   fifth and final step in the sequential analysis. 20 C.F.R. §§ 404.1520, 416.920; Tackett, 180
22   F.3d at 1099.
23         B. The ALJ’s Application of the Five-Step Process in This Case
24         At step one, the ALJ determined that Plaintiff has not engaged in substantial gainful
25   activity since August 4, 2015, the alleged onset date. AR 18. At step two, the ALJ
26   determined that the claimant has two impairments—(1) cervical degenerative disease post
27   fusion surgery, and (2) chronic thoracolumbar strain and sprain—and that the impairments
28   are severe. AR 18.

                                                    5
                                                                                  3:19-cv-00785-AHG
      Case 3:19-cv-00785-AHG Document 18 Filed 07/16/20 PageID.921 Page 6 of 17



 1         At step three, the ALJ determined that Plaintiff does not have an impairment or a
 2   combination of impairments that meets or medically equals any of the impairments in the
 3   Listing. AR 22. The ALJ further determined that Plaintiff has the RFC to perform light
 4   work as defined in 20 CFR § 404.1567(b), “except with these additional limitations:
 5   occasional climbing ramps and stairs; occasional balancing, stooping, kneeling, crouching,
 6   and crawling; can never climb ladders, ropes, or scaffolds; cannot perform work at
 7   unprotected heights; can have no more than frequent exposure to moving machinery,
 8   extreme heat, extreme cold, and vibrations; and can only frequently reach overhead with
 9   her upper left extremity.” AR 22.
10         At step four, based on Plaintiff’s RFC and the testimony of the vocational expert,
11   the ALJ concluded that Plaintiff is able to perform her past relevant work as a Fast Food
12   Manager, DOT #185.137-010, light, SVP 5, skilled; and a Customer Service Clerk, Retail,
13   DOT #299.367-010, light, SVP 4, semi-skilled. AR 26. Accordingly, the ALJ determined
14   that Plaintiff was not disabled at any time from the alleged onset date of August 4, 2015,
15   through June 14, 2018, the date of the decision. AR 27.
16         C. The ALJ’s Rejection of Dr. Dodge’s Opinion
17         Plaintiff argues that the ALJ erred when he gave “little weight” to the opinion of her
18   treating physician, Dr. Larry D. Dodge, in determining Plaintiff’s RFC. The ALJ’s decision
19   provides the following analysis of Dr. Dodge’s opinion:
20
           In January 2018, Larry Dodge, M.D., one of the claimant’s treating
21         physicians, opined that the claimant is unable to lift more than 10-15 pounds,
           she is unable to work overhead, and she has limited ability to push and pull.
22
           (Ex. 21F at 1). Dr. Dodge’s opinion is given little weight because the medical
23         evidence does not support this level of restriction. The claimant’s neck pain
           improved with treatment and she retains the ability to perform a wide variety
24
           of daily activities.
25
     AR 25.
26
           Plaintiff argues that Dr. Dodge’s opinion should have been given substantial weight,
27
     since he had treated Plaintiff since at least 2002. Dr. Dodge’s treatment records between
28

                                                  6
                                                                                 3:19-cv-00785-AHG
      Case 3:19-cv-00785-AHG Document 18 Filed 07/16/20 PageID.922 Page 7 of 17



 1   September 2013 and January 2018 describe consistent pain and spasm in Plaintiff’s neck,
 2   radiating through her extremities. ECF No. 17 at 4–6 (citing AR 375–88, 477–78, 480–81,
 3   483, 486, 491–94, 496–97, 500–02, 504–05, 532). These records show that Plaintiff was
 4   treated with pain medication and multiple trigger point injections, both of which reduced
 5   her pain. ECF No. 17 at 4–6. Plaintiff informed Dr. Dodge at a November 2015 visit that
 6   she had stopped working because her pain “was much too intense.” ECF No. 17 at 6 (citing
 7   AR 532). In February 2016, Dr. Dodge noted that Plaintiff’s pain was “dramatically worse,
 8   and his examination showed tenderness, spasm, and weakness in her upper extremities.
 9   ECF No. 17 at 6 (citing AR 816, 818). During subsequent examinations, Dr. Dodge
10   observed that Plaintiff’s symptoms had worsened, with Plaintiff holding her neck
11   awkwardly due to spasm. ECF No. 17 at 6 (citing AR 798–99). In January 2018, Dr. Dodge
12   provided the following opinion:
13         As a result of the serious cervical spine injury, [Plaintiff] has been left with
           chronic neck and radicular arm pain. In addition, she has developed adhesive
14
           capsulitis and restricted mobility of the shoulders because of the weakness of
15         the upper extremities. [Plaintiff] is currently impacted on a daily basis and her
           activities remain limited. She currently is unable to lift more than 10-15
16
           pounds, unable to work overhead, and has limited ability to push or pull.
17
     AR 829.
18
           Plaintiff argues that the ALJ’s decision is insufficient as a matter of law, because the
19
     ALJ failed to state specific and legitimate reasons for rejecting Dr. Dodge’s opinion.
20
     Plaintiff further contends there is not substantial evidence in the record to support the three
21
     conclusory reasons that the ALJ gave for his rejection: (1) the medical evidence does not
22
     support the level of restriction in Dr. Dodge’s opinion; (2) Plaintiff’s neck pain improved
23
     with treatment; and (3) Plaintiff retained the ability to perform a wide variety of daily
24
     activities. ECF No. 17 at 9–11.
25
           The Commissioner does not squarely address Plaintiff’s argument that the ALJ
26
     failed in the first instance to provide more than conclusory reasons for rejecting
27
     Dr. Dodge’s opinion. Instead, the Commissioner argues that the record as a whole supports
28

                                                    7
                                                                                    3:19-cv-00785-AHG
      Case 3:19-cv-00785-AHG Document 18 Filed 07/16/20 PageID.923 Page 8 of 17



 1   the ALJ’s conclusions, pointing generally to four pages of the ALJ’s decision that precede
 2   his rejection of Dr. Dodge’s opinion. Id. at 14 (citing AR 22–26). But see Bray v. Comm’r
 3   of SSA, 554 F.3d 1219, 1225 (9th Cir. 2009) (“Long-standing principles of administrative
 4   law require us to review the ALJ’s decision based on the reasoning and factual findings
 5   offered by the ALJ—not post hoc rationalizations that attempt to intuit what the adjudicator
 6   may have been thinking.”). The Commissioner argues that Dr. Dodge’s opinion was
 7   contradicted by the other medical opinions and Dr. Dodge’s own clinical analysis that
 8   Plaintiff’s pain could be managed successfully through treatments. The Commissioner also
 9   argues that the ALJ properly considered Plaintiff’s daily activities in rejecting Dr. Dodge’s
10   opinion.
11 IV.     ANALYSIS
12         A. Treating Physician Opinions
13         A treating physician’s opinion is entitled to special weight because a treating
14   physician “is employed to cure and has a greater opportunity to know and observe the
15   patient as an individual.” McAllister v. Sullivan, 888 F.2d 599, 602 (9th Cir. 1989). The
16   medical opinion of a claimant’s treating physician is given “controlling weight” so long as
17   it “is well-supported by medically acceptable clinical and laboratory diagnostic techniques
18   and is not inconsistent with the other substantial evidence in [the plaintiff’s] case record.”
19   20 C.F.R. § 404.1527(c)(2). “The treating physician’s opinion is not, however, necessarily
20   conclusive as to either a physical condition or the ultimate issue of disability.” Magallanes
21   v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989).
22         If the treating physician’s opinion is uncontroverted by another doctor, it may be
23   rejected only for “clear and convincing” reasons. Lester, 81 F.3d at 830 (citing Baxter v.
24   Sullivan, 923 F.3d 1391, 1396 (9th Cir. 1991)). Where the treating physician’s opinion is
25   controverted by another physician, it may be rejected only if the ALJ makes findings setting
26   forth specific and legitimate reasons that are based on substantial evidence in the record.
27   See Magallanes, 881 F.2d at 751; Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998).
28   To meet this burden, an ALJ must provide “a detailed and thorough summary of the facts

                                                   8
                                                                                   3:19-cv-00785-AHG
         Case 3:19-cv-00785-AHG Document 18 Filed 07/16/20 PageID.924 Page 9 of 17



 1   and conflicting clinical evidence, stating [her] interpretation thereof, and making findings.”
 2   Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (quoting Magallanes, 881 F.2d
 3   at 751).
 4            B. The ALJ Failed to State Specific and Legitimate Reasons for Rejecting
 5               Dr. Dodge’s Opinion
 6            In evaluating the record, a court makes a distinction based on a physician’s
 7   relationship with a claimant. Garrison, 759 F.3d at 1012. “As a general rule, more weight
 8   should be given to the opinion of a treating source than to the opinion of doctors who do
 9   not treat the claimant.” Id. (quoting Lester, 81 F.3d at 830). In turn, “the opinion of an
10   examining physician is entitled to greater weight than that of a non-examining physician.”
11   Garrison, 759 F.3d at 1012. Here, the ALJ did not follow this general rule. Instead, he gave
12   substantial weight to the opinions of Dr. Thomas Sabourin, a doctor who examined
13   Plaintiff but did not treat her; and Drs. S. Lee and A. Alston, doctors who neither examined
14   nor treated Plaintiff, and rejected the opinions of Dr. Dodge and Plaintiff’s other treating
15   physician, Dr. Laurence Saben.3 AR 24–25.
16            As discussed below, the Court agrees with Plaintiff that the ALJ failed to meet his
17   burden to articulate specific and legitimate reasons to support his rejection of Dr. Dodge’s
18   opinion. The ALJ based his rejection of Dr. Dodge’s opinion on three conclusory
19   statements, none of which is supported by substantial evidence.
20                  1. The Medical Evidence in the Record Supports Dr. Dodge’s Opinion.
21            The ALJ concluded that Dr. Dodge’s opinion should be given “little weight because
22   the medical evidence does not support this level of restriction.” AR 25. To assess this
23   conclusion, the Court summarizes the medical evidence in the record.
24            Dr. Sabourin conducted a consultative orthopedic examination of Plaintiff in
25   January 2018. AR 552–68. Following his examination, Dr. Sabourin opined as follows:
26
27
28   3
         Plaintiff does not argue that the ALJ erred by rejecting Dr. Saben’s opinion.

                                                    9
                                                                                   3:19-cv-00785-AHG
     Case 3:19-cv-00785-AHG Document 18 Filed 07/16/20 PageID.925 Page 10 of 17



 1         Given the nature of her problems, I feel that she does have significant
           limitation. She could only lift or carry 20 pounds occasionally and 10 pounds
 2
           frequently. She could stand and walk up to 6 hours of an eight-hour workday
 3         and sit for 6 hours of an eight-hour workday. Push/pull limitations are equal
           to lift/carry limitations. She does have some postural limitations. I feel that
 4
           there are probably some degenerative changes in the thoracolumbar area,
 5         although x-rays are not available. She seems stiff and it appears to be
           legitimately so. For this reason, since most people over 58 will have some x-
 6
           ray changes, I feel that she does have some postural limitations in that she
 7         could climb, stoop, kneel, and crouch only frequently.
 8
     AR 557. Dr. Sabourin’s opinion is not significantly different from Dr. Dodge’s opinion.
 9
     The primary difference is the amount of weight each doctor opined Plaintiff can lift:
10
     Dr. Dodge opined that Plaintiff cannot lift more than 10–15 pounds. AR 829. Dr. Sabourin
11
     opined that Plaintiff can lift or carry 20 pounds occasionally. AR 557. Dr. Sabourin’s
12
     opinion does not directly contradict Dr. Dodge’s opinion that Plaintiff cannot work
13
     overhead.
14
           The opinions of the state agency medical consultants, who neither treated nor
15
     examined Plaintiff, are also not substantially different from Dr. Dodge’s opinion. AR 66–
16
     77, 79–92. Consistent with Dr. Dodge, they determined that Plaintiff is unable to reach
17
     overhead. AR 75, 90. They also found that Plaintiff had postural and manipulative
18
     limitations. AR 74–75, 89–90. Like Dr. Sabourin, the primary difference from Dr. Dodge
19
     is that they opined that Plaintiff could lift, carry, push, or pull 20 pounds occasionally.
20
     AR 74, 89.
21
           Dr. Saben began treating Plaintiff for depression in August 2015. AR 831. Dr. Saben
22
     opined in February 2018 that Plaintiff “has been unable to work all these years due to her
23
     complicated medical and psychiatric issues.” AR 831. Although this opinion is conclusory,
24
     it does not contradict Dr. Dodge’s separate findings regarding Plaintiff’s inability to work.
25
           Having reviewed each medical opinion in the record, the Court finds that the ALJ’s
26
     conclusion that “the medical evidence does not support” the level of restriction in
27
     Dr. Dodge’s opinion, AR 25, is not supported by specific and legitimate reasons that are
28

                                                  10
                                                                                  3:19-cv-00785-AHG
     Case 3:19-cv-00785-AHG Document 18 Filed 07/16/20 PageID.926 Page 11 of 17



 1   based on substantial evidence in the record. The opinions consistently recognize significant
 2   limitations in Plaintiff’s ability to work overhead, and the differences in opinion regarding
 3   the amount of weight Plaintiff can lift, carry, push or pull are not significant enough to
 4   constitute substantial evidence that would outweigh the opinion of a physician who treated
 5   Plaintiff for many years during periods of time when she was both able and unable to work.
 6                2. The Record Does Not Support a Conclusion That Plaintiff’s Neck Pain
 7                   Improved With Treatment.
 8         A second conclusion stated by the ALJ to support his rejection of Dr. Dodge’s
 9   opinion is that Plaintiff’s neck pain improved with treatment. The ALJ does not cite to
10   specific evidence in the record to support this conclusion, although the Court can glean
11   from other parts of the ALJ’s decision the portions of the record that the ALJ likely relied
12   on. The ALJ opined—and the Commissioner also argues here—that Plaintiff “‘was doing
13   well with simple measures and treatments, such as medication and management’” and that
14   her function had “‘dramatically improved’ with her medication regimen[,]” which was
15   “again noted to be effective to in reducing her symptoms in December 2015.” AR 24
16   (quoting AR 480–481, 486; citing AR 533); see also ECF No. 17 at 16. After noting that
17   in February 2017 and August 2017, Plaintiff “continued to report that medication was
18   helping her neck pain,” the ALJ did acknowledge that Plaintiff “reported that her pain
19   medication was not always helping her in October 2017.” AR 24 (citing AR 716, 735).
20         The Court agrees that Dr. Dodge’s treatment notes in 2015 indicate several times
21   that medication and trigger point injections significantly reduced Plaintiff’s pain. AR 478,
22   480–81. However, in context, these statements were made in analyzing treatment options,
23   including whether surgery should be considered. AR 486 (“[Plaintiff], overall, is doing
24   well with simple measures and treatment such as medication and management. This is
25   certainly the best approach for her condition. It will be a mistake to extend the fusion unless
26   the medications prove to be ineffective in the future.”). Moreover, these types of treatments
27   indicate a significant pain issue. See Juan C.P. v. Saul, No. ED-CV 19-427-PLA, 2019 WL
28

                                                   11
                                                                                    3:19-cv-00785-AHG
     Case 3:19-cv-00785-AHG Document 18 Filed 07/16/20 PageID.927 Page 12 of 17



 1   6039944, at *8 (C.D. Cal. Nov. 14, 2019) (narcotic pain medications and spinal epidural
 2   injections are not “conservative” medical treatments).
 3         The ALJ’s myopic focus on pain improvement through the use of medication and
 4   injections also ignores ample evidence in the record that Plaintiff’s condition deteriorated
 5   significantly over time. See, e.g., Jarrett v. Colvin, No. C15-5176-BHS-JPD, 2015 WL
 6   9647627, at *4 (W.D. Wash. Nov. 30, 2015) (“An ALJ may not ‘cherry pick’ from the
 7   record to support a conclusion, but must account for the context of the record as a whole. .
 8   . . Impermissible cherry-picking is therefore an issue of evidentiary support: an ALJ may
 9   not simply cite isolated pieces of evidence as support for a conclusion, without taking into
10   account the record as a whole.”); see generally Reddick, 157 F.3d at 723 (finding that the
11   ALJ’s determination was not supported by substantial evidence in part because “the ALJ
12   developed his evidentiary basis by not fully accounting for the context of materials or all
13   parts of the testimony and reports”). Plaintiff stopped working in August 2015 because her
14   “pain was much too intense” to continue working, despite medication and multiple
15   injections. AR 532. Dr. Dodge examined Plaintiff on November 10, 2015, approximately
16   three months after she stopped working. AR 532. At that time, Dr. Dodge noted that
17   Plaintiff’s “[a]ctive voluntary range of motion of the cervical spine disclosed [that Plaintiff]
18   was very guarded in neck motion.” AR 532. At an examination on February 10, 2016,
19   Plaintiff complained that her pain was dramatically worse, despite medication and rest.
20   AR 816. Dr. Dodge’s notes indicate that the issues identified in his November 2015
21   examination persisted, along with worsening symptoms. AR 816–17. Dr. Dodge noted that
22   “[a]ny [extension] of the neck reproduces immediate pain down her left shoulder, arm, to
23   the hand;” that Plaintiff appeared “to have some weakness of the left triceps and the left
24   hand finger extensors;” and that medication was “becoming less and less effective.”
25   AR 817. An MRI from May 11, 2016 showed that plaintiff had developed some segmental
26   breakdown and stenosis. AR 813.
27         In September 2016, Dr. Dodge noted that Plaintiff “has moderate pains through her
28   neck with extension of pain into the shoulders,” and that she had “tremendous amounts of

                                                    12
                                                                                     3:19-cv-00785-AHG
     Case 3:19-cv-00785-AHG Document 18 Filed 07/16/20 PageID.928 Page 13 of 17



 1   spasm.” AR 807. Dr. Dodge stated that although trigger point injections had been
 2   successful in the past, he would not administer injections at that time because they raise
 3   Plaintiff’s blood sugar. AR 807. In November 2016, Dr. Dodge prescribed a soft cervical
 4   collar to help rest and immobilize Plaintiff’s neck. AR 805. In March 2017, Dr. Dodge
 5   determined that Plaintiff’s “development of segmental stenosis is the cause for her
 6   radiculopathy,” and recommended that Plaintiff use a Saunders home cervical traction
 7   device. AR 802. In June 2017, Plaintiff reported to Dr. Dodge that “her symptoms have
 8   worsened in her neck with some radiation of pain into the left shoulder and arm.” AR 798.
 9   Dr. Dodge observed that Plaintiff held “her head and neck in an awkward position related
10   to spasm.” AR 798. Dr. Dodge did not note any improvement in further examinations of
11   Plaintiff on October 12, 2017, and January 12, 2018. AR 795, 797.
12         Having reviewed the complete medical record, the Court finds that the ALJ’s
13   rejection of Dr. Dodge’s opinion based on Plaintiff’s ability to manage her pain through
14   medication and injections was in error. The ALJ ignored significant portions of the medical
15   record that show that although Plaintiff may have been able to manage her pain somewhat
16   through narcotic medication and injections during the first half of 2015, her condition and
17   pain became substantially worse after that. An ALJ’s opinion that “fails to acknowledge
18   key aspects of the record that support the disability claim” cannot constitute “specific and
19   legitimate reasons for rejecting a treating physician’s opinion that the claimant is disabled.”
20   Samers v. Comm’r of Soc. Sec., 357 F. Supp. 3d 1005, 1008 (N.D. Cal. 2019).
21                3. Plaintiff’s Daily Activities Do Not Contradict Dr. Dodge’s Assessment
22                   of Her Work Limitations
23         A third conclusion stated by the ALJ to support his rejection of Dr. Dodge’s opinion
24   is that Plaintiff “retains the ability to perform a wide variety of daily activities.” AR 25.
25   The ALJ does not cite to specific evidence in the record to support this conclusion, although
26   the Court can glean from other parts of the ALJ’s decision the portions of the record that
27   the ALJ likely relied on. AR 23 (citing Plaintiff’s function report, AR 272–278, and her
28   husband’s third party function reports, AR 261–63, 312–13, as well as Plaintiff’s

                                                   13
                                                                                    3:19-cv-00785-AHG
     Case 3:19-cv-00785-AHG Document 18 Filed 07/16/20 PageID.929 Page 14 of 17



 1   testimony). The ALJ summarized Plaintiff’s testimony as follows:
 2         With regard to daily activities, she can drive a car, she can shop for groceries,
           she can prepare complete meals, she has no difficulties with her personal care,
 3
           she walks her dogs, and she can do basic housework, such as cleaning and
 4         laundry.
 5
     AR 23. There is no evidence, however, that these activities are in any way comparable to
 6
     working for a sustained period of time. Plaintiff testified that she has to take frequent breaks
 7
     when performing household tasks like making dinner. AR 55. Tasks that used to take ten
 8
     minutes now take about an hour to complete. AR 55. Plaintiff testified that she can only be
 9
     on her feet for about half an hour before she needs to take a break. AR 56. She cannot sit
10
     for a prolonged period of time. AR 56. “[T]he mere fact that a plaintiff has carried on
11
     certain daily activities, such as grocery shopping, driving a car, or limited walking for
12
     exercise, does not in any way detract from her credibility as to her overall disability. One
13
     does not need to be ‘utterly incapacitated’ in order to be disabled.” Vertigan v. Halter, 260
14
     F.3d 1044, 1050 (9th Cir. 2001). The Court finds that the ALJ’s rejection of Dr. Dodge’s
15
     opinion based on Plaintiff’s daily activities is not sustained by specific and legitimate
16
     reasons that are supported by substantial evidence in the record.
17
     V.    THE APPROPRIATE REMEDY
18
           Having found that the ALJ’s decision must be reversed, the next issue for
19
     determination is whether a remand for further proceedings, or a remand for payment of
20
     benefits, is appropriate. “The decision whether to remand for further proceedings or simply
21
     to award benefits is within the discretion of this court.” McAllister, 888 F.2d at 603. “‘If
22
     additional proceedings can remedy defects in the original administrative proceedings, a
23
     social security case should be remanded. Where, however, a rehearing would simply delay
24
     receipt of benefits, reversal [and an award of benefits] is appropriate.’” Id. (brackets in
25
     original) (quoting Lewin v. Schweiker, 654 F.2d 631, 635 (9th Cir. 1981)).
26
           The decision whether to remand for further proceedings turns upon the likely utility
27
     of such proceedings. Harman v. Apfel, 211 F.3d 1172, 1179 (9th Cir. 2000). The court
28

                                                    14
                                                                                     3:19-cv-00785-AHG
     Case 3:19-cv-00785-AHG Document 18 Filed 07/16/20 PageID.930 Page 15 of 17



 1   “should credit evidence that was rejected during the administrative process and remand for
 2   an immediate award of benefits if: (1) the ALJ failed to provide legally sufficient reasons
 3   for rejecting the evidence; (2) there are no outstanding issues that must be resolved before
 4   a determination of disability can be made; and (3) it is clear from the record that the ALJ
 5   would be required to find the claimant disabled were such evidence credited.” Benecke v.
 6   Barnhart, 379 F.3d 587, 593 (9th Cir. 2004).
 7         Crediting the evidence that was rejected, the ALJ should have formulated a correct
 8   RFC and concluded in step four that Plaintiff cannot perform her past relevant work. The
 9   vocational expert testified at the hearing that Plaintiff could work in the relevant positions
10   if she could only reach overhead frequently. AR 61. The vocational expert testified that
11   Plaintiff could not work in the relevant positions if she was limited to “occasional overhead
12   reaching.” AR 64. The vocational expert further testified that Plaintiff could not work in
13   the relevant positions if she were “limited to a sedentary, unskilled functional capacity.”
14   AR 64. Dr. Dodge’s opinion is that Plaintiff is “unable to work overhead.” AR 829. Under
15   the vocational expert’s own testimony, that limitation would prohibit Plaintiff from
16   pursuing work in the relevant positions.
17         The key issue, then, is whether there the Court should remand for further
18   administrative proceedings as to step five, whether the Commissioner bears the burden of
19   proving that Plaintiff can perform other work that exists in significant numbers in the
20   national economy, taking into account Plaintiff’s RFC, age, education, and work
21   experience. See 20 C.F.R. § 404.1560(c)(1)–(2); 20 C.F.R. § 404.1520(g)(1). Here, a
22   review of the record demonstrates that this remaining issue has already been addressed by
23   the testimony of Plaintiff and the vocational expert, rendering further proceedings
24   unnecessary.
25         Plaintiff testified at the hearing that she is unable to work on tasks for a sustained
26   amount of time without taking frequent breaks because of her pain and twitching in her
27   arms. AR 55–56. She further testified that she would need to take a ten minute break at
28   least every hour during her work shift. AR 56. The vocational expert’s testimony confirms

                                                   15
                                                                                   3:19-cv-00785-AHG
     Case 3:19-cv-00785-AHG Document 18 Filed 07/16/20 PageID.931 Page 16 of 17



 1   that Plaintiff’s inability to work for a sustained amount of time without taking a break
 2   would prohibit her from working not only in the relevant positions, but from employment
 3   generally:
 4         Q. [by ALJ]: So if a person were one day a week half the time off task on
           average you don’t think that person could sustain these jobs or any
 5
           competitive employment?
 6
           A. [by vocational expert]: That’s correct, Your Honor.
 7
     AR 63 (emphasis added).
 8
           “[W]here the record has been developed fully and further administrative proceedings
 9
     would serve no useful purpose, the district court should remand for an immediate award of
10
     benefits.” Benecke, 379 F.3d at 593; see also Garrison, 759 F.3d at 1023 (remand for
11
     benefits is appropriate where “a careful review of the record discloses no reason to
12
     seriously doubt” that the claimant is disabled). When Dr. Dodge’s opinion is given
13
     appropriate weight, the vocational expert’s testimony confirms that Plaintiff cannot
14
     perform work in her past relevant positions. The vocational expert’s testimony also
15
     confirms that, because of Plaintiff’s need to take frequent breaks, she cannot perform other
16
     work in the national economy. The record here is fully developed, and there is no need to
17
     further delay payment of benefits to Plaintiff. Remand for an award of benefits is
18
     appropriate.
19
     VI.   CONCLUSION
20
           The ALJ erred by rejecting the opinion of Dr. Dodge, Plaintiff’s treating physician.
21
     The conclusory reasons stated by the ALJ do not meet the “specific and legitimate”
22
     standard, and are not supported by substantial evidence in the record. The appropriate
23
     remedy here, given the fully developed record, is to avoid any further unnecessary delay
24
     and remand for an award of benefits.
25
           //
26
           //
27
           //
28

                                                  16
                                                                                 3:19-cv-00785-AHG
     Case 3:19-cv-00785-AHG Document 18 Filed 07/16/20 PageID.932 Page 17 of 17



 1         The Court therefore REVERSES the Commissioner’s denial of disability insurance
 2   benefits and REMANDS to the ALJ for the calculation and award of benefits.
 3
 4         IT IS SO ORDERED.
 5   Dated: July 16, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              17
                                                                           3:19-cv-00785-AHG
